Exhibit 10.1

 

EXECUTION VERSION

 

CONFIDENTIAL TREATMENT REQUESTED BY RITCHIE BROS. AUCTIONEERS INCORPORATED
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. PORTIONS OF
THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO SUCH REQUEST, HAVE BEEN MARKED WITH
THE SYMBOL “[ *** ]” TO DENOTE WHERE OMISSIONS HAVE BEEN MADE AND HAVE BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

STRATEGIC ALLIANCE AND REMARKETING AGREEMENT

 

This STRATEGIC ALLIANCE AND REMARKETING AGREEMENT (“Agreement”) is entered into
as August 29, 2016 (the “Execution Date”) by and between RITCHIE BROS.
AUCTIONEERS INCORPORATED, a Canadian corporation having its principal place of
business at 9500 Glenlyon Parkway, Burnaby, British Columbia, V5J 0C6 (“RBA”),
on behalf of itself and its other wholly-owned subsidiaries (collectively,
“RCC”), IronPlanet, Inc., a Delaware corporation having its principal place of
business at 3825 Hopyard Road, Suite 250, Pleasanton, CA 94588, solely for
purposes of Sections 3, 7, 8 and 9 (“IronPlanet”), and CATERPILLAR INC., a
Delaware corporation having it principal place of business at 100 North East
Adams Street, Peoria, IL 61629, on behalf of itself and its wholly-owned
subsidiaries (collectively, “Caterpillar” and together with RCC, the “Parties”
and each a “Party”).

 

RECITALS

 

WHEREAS, RBA and IronPlanet are in the business of facilitating the exchange,
buying, selling and auctioneering of industrial equipment;

 

WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), RBA will acquire one hundred percent (100%) of
the issued and outstanding capital stock of IronPlanet Holdings, Inc. (“IP”),
the parent of IronPlanet, upon the Closing (as such term is defined in the
Merger Agreement) (the “Merger”);

 

WHEREAS, Caterpillar is the world’s leading manufacturer of construction and
mining equipment, diesel and natural gas engines, industrial turbines and
diesel-electric locomotives and has a long history of innovation and using
leading edge technology to provide customer solutions to ensure their success;

 

WHEREAS, commencing upon, subject to and contingent upon the occurrence of the
Closing, RCC and Caterpillar desire to create a strategic alliance to provide a
reliable volume of used CAT equipment to customers through RCC live onsite
auctions and online auctions and marketplaces in the countries where RCC does
business (the “Alliance”); and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
promises described herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and agreed, RCC and
Caterpillar hereby agree as follows:

 

1.GOVERNING PRINCIPLES

 

1.1Objectives. Pursuant to this Agreement, the Parties’ objectives
(“Objectives”) for the Alliance include, but are not limited to collaborating
together to:

 

a)Provide Caterpillar’s authorized dealers (“Cat dealers”) other relevant
channels to sell used Cat equipment;

b)Serve the used equipment disposition needs of Caterpillar;

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 1 of 21 

 

 

c)Provide Caterpillar with rich data and customer insights to allow Caterpillar
to better serve owners and users of equipment branded with a trademark owned by
Caterpillar;

d)Encourage an increased flow of high quality Cat machines for sale through
RCC’s sales channels;

e)Drive international growth and operational efficiency for RCC; and

f)Maintain RCC’s neutrality among different equipment manufacturers, dealers and
end-users.

 

1.2Cat Customer Advisory Board. In order to better implement this Agreement and
achieve the Objectives, RCC and Caterpillar have established, as of the
Effective Date (as defined below) a Cat Customer Advisory Board (the “Advisory
Board”) that will meet in person quarterly during the one (1) year following the
Effective Date and semi-annually thereafter during the Term of this Agreement,
including any Renewal Term. The Advisory Board shall consist of nine (9) people,
comprised of three (3) representatives appointed by Caterpillar, three (3)
representatives appointed by RCC and three (3) representatives of Cat dealers,
appointed by Caterpillar with input from Cat dealers. As of the Effective Date,
the three (3) representatives of Caterpillar are George Taylor, Marketing &
Digital Division Vice President, Phil Kelliher, Americas & Europe Distribution
Vice President, and Pierre-Alain Masson, Global Rental & Used, and the three (3)
representatives of RCC are Ravi Saligram, RCC CEO, Jim Barr, RCC Group
President, and Karl Werner, RCC Chief Operations Officer. The Advisory Board
shall review and advise on the overall strategic direction of the Alliance as
well as monitor Alliance performance against the Objectives and obligations set
forth in this Agreement. The Advisory Board shall be responsible for and work
together in good faith to execute the following tasks: (i) coordinate, monitor
and resolve any issue related to the day-to-day implementation of this
Agreement; (ii) identify and address any strategic, tactical or operational
issues that may arise from time to time; and (iii) review reported equipment
volumes sold through RCC Auctions by Caterpillar and Cat dealers in connection
with Caterpillar’s obligations under Section 4.12 of this Agreement and each Cat
dealer’s obligations under the agreement entered into between RCC and the
individual Cat dealer relating to RCC’s services and the provision of rich
customer data (“Dealer Remarketing Agreement”).

 

1.3Salesforce Engagement. Within 90 days after the Effective Date, RCC will
propose a salesforce engagement plan to the Advisory Board for consideration.
The plan will discuss how RCC will coach its salesforce to engage with Cat
dealers and educate such salesforce about the Cat dealers’ value proposition and
business model. The goal of the plan will be for the RCC salesforce and the Cat
dealers to develop value-added customer solutions consistent with the Alliance
and Objectives. Members of the Advisory Board and RCC will establish a task
force to develop specific actions that ensure strong communication and alignment
in execution of the adopted plan.

 

1.4Brand. Caterpillar recognizes that RCC’s model is based on brand neutrality
and that its marketplaces and auctions attract used equipment from various
manufacturers, distributors and customers. Any use by RCC of a brand owned by
Caterpillar will be governed by a separate agreement between the Parties. The
Parties intend to enter into such an agreement in support of the Alliance.

 

1.5[ *** ]

 

1.6Preferred Status.

 

a)During the Term or any Renewal Term of this Agreement, RCC shall be designated
as a “preferred” but nonexclusive provider of online and on-site auction
services by Caterpillar as provided in this Agreement. In consideration of such
designation and in accordance with the terms of this Agreement, RCC shall
provide use of its sites (physical and online) to Caterpillar and Cat dealers on
which Caterpillar and Cat dealers can consign, list and advertise equipment and
other items for sale to potential buyers, as further described below, on a
commission rate structure that is a discount to RCC’s standard rates and as
further described in Section 4.4.

b)Subject to the terms of Section 4.12 of this Agreement, RCC shall designate
Cat Financial and Cat Insurance as “preferred” but nonexclusive providers of
financial and insurance products that purchasers of equipment branded with a
trademark owned by Caterpillar may desire or require, provided that Cat
Financial (i) offers financial terms that are equal to or better than other
providers, (ii) pays the same fees paid by other providers, (iii) integrates
into the Ritchie Bros. Financial Services’ (“RBFS”) platform and (iv) maintains
the same standards of service required of other lenders on the RBFS platform
(e.g., timeliness of credit decision).

 





[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 2 of 21 

 

 

c)Subject to the terms of Section 4.12 of this Agreement, RCC shall include Cat
Financial and Cat Insurance products (including powertrain assurance programs)
in its RBFS and RCC offerings, as applicable, for all equipment, provided that
Cat Financial (i) pays the same fees paid by other providers, (ii) integrates
into the RBFS platform and (iii) maintains the same standards of service
required of other lenders on the RBFS platform (e.g., timeliness of credit
decision).

d)RCC agrees to designate Cat dealers as preferred service providers for the
servicing of equipment branded with a trademark owned by Caterpillar to the
extent RCC uses an outside or non-RCC service provider for such servicing.

 

1.7Mascus. In order to help grow Mascus and build deeper relationships between
Mascus and Cat dealers, RCC will provide volume discounts to Caterpillar and Cat
dealers (through Dealer Remarketing Agreements) on Mascus advertising and
syndication worldwide. Specifics of such discounts will be agreed between the
parties and based on analysis of current aggregate Caterpillar and Cat dealer
Mascus volume, with more substantial discounts on incremental volume.
Caterpillar will strive to support RCC’s building of the Mascus business in
North and South America through RCC creation and marketing of a Mascus
advertising program to Caterpillar, Cat Financial and Cat dealers. RCC will
strive to support CatUsed.com up to and including RCC running CatUsed.com on
behalf of Caterpillar, as agreed between the Parties.

 

2.            SCOPE OF AGREEMENT. This Agreement is a “master” form of contract
that will allow the parties to contract for equipment auction and listing
services, to enter into marketing programs as agreed upon by the parties, and to
exchange commercial data as more specifically described herein.

 

3.EFFECTIVENESS OF AGREEMENT.

 

3.1This Agreement is executed as of the Execution Date but shall only become
effective as set forth in Section 3.2 below.

 

3.2Unless otherwise terminated or voided as provided herein, this Agreement
shall become effective upon (the “Effective Date”) the consummation of the
Merger contemplated by the Merger Agreement; provided, however, that (a) if the
Merger has not been consummated prior to the End Date (as such term is defined
in the Merger Agreement), or (b) the Merger is approved by any regulatory
authority on the condition that RCC make any changes to its business (structure,
process or otherwise) that may materially impact Caterpillar’s value and benefit
derived from the Alliance or intents of this Agreement (as determined by
Caterpillar in its reasonable discretion), this Agreement shall be null and void
and of no further force or effect.

 

4.AUCTION AND LISTING SERVICES.

 

4.1Standard Terms. This Agreement incorporates by reference RCC’s Seller Terms
and Conditions attached hereto as Schedule A (“Standard Terms”). Unless
otherwise defined, capitalized terms used in this Agreement shall have the same
meaning ascribed to them in the Standard Terms. In the event of a conflict
between the provisions of this Agreement and the Standard Terms, this Agreement
shall control. The terms and conditions of this Agreement and the Standard Terms
shall supersede and take precedence over the terms in any Caterpillar purchase
order or other ordering document provided to RCC by Caterpillar.

 

4.2Equipment Listings. The specific details of each equipment listing or
consignment shall be separately specified in writing on terms and in a form
acceptable to the Parties (“Equipment Listing Form”). A sample Equipment Listing
Form is attached as Schedule B. Each Equipment Listing Form will include, as
appropriate, Caterpillar’s contact information, equipment location, list of
equipment to be offered for sale, contact for inspections, lien holder
information, and payment instructions. Caterpillar has the option of outlining
each equipment listing or consignment in a separate Equipment Listing Form or
via a Caterpillar-generated e-mail or fax that contains the foregoing
information regarding the equipment, in each case sent from an authorized
representative designated by Caterpillar (a “Designated Seller Representative”)
to RCC’s designated corporate office.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 3 of 21 

 

 

4.3Affiliates. This Agreement covers the provision of services by RCC and its
corporate affiliates in any geographic area in which RCC or its corporate
affiliates conduct business. Accordingly, this Agreement represents a vehicle by
which Caterpillar and its corporate affiliates can efficiently contract with RCC
and its corporate affiliates in any geographic area in which RCC or its
corporate affiliates conducts business for online marketplace services and live,
on-site auction services. Any affiliate of RCC or Caterpillar may enter into
Equipment Listing Forms outlining equipment to be placed for sale, and the
terms, conditions and rights in this Agreement shall be incorporated into the
Equipment Listing Form and be binding on such affiliate. For greater certainty,
any consignment of equipment to an RB Channel (as defined below) would be made
with the RCC corporate affiliate operating in the corresponding country of the
specific auction. The term “affiliate” shall mean all entities controlling,
controlled by or under common control with a Party. The term “control” shall
mean the ability to vote fifty percent (50%) or more of the voting securities of
any entity or otherwise having the ability to influence and direct the polices
and direction of an entity.

 

4.4Commission Rate.

 

a)During the Term of this Agreement, Caterpillar is entitled to the fixed,
volume-based commission rates set forth on Schedule C for all consignments sold
through RCC’s online auctions and marketplaces (“Auction Sites”) and/or RCC’s
live, on-site auction marketplaces (“Live Auctions”, and together with Auctions
Sites, “RCC Auctions”). For the avoidance of doubt, the term “RCC Auctions”
shall not include any closed sales channels among Caterpillar and Cat dealers.

b)Notwithstanding the foregoing, Caterpillar is entitled to a maximum commission
rate of [ *** ]% for all consignments sold via closed sales channels among
Caterpillar and Cat dealers conducted through RCC Auctions during the Term.

c)Ninety (90) days in advance of the expiration of the Term and any Renewal
Term, the Parties will review the commission rates and Caterpillar Volume then
in effect and negotiate in good faith potential rate or Caterpillar Volume
increases or decreases in determining the Caterpillar Volume and rates that will
apply during the succeeding Renewal Term. When negotiating such rates, the
Parties will consider factors such as RCC costs, industry commission rate
benchmarking, and the incremental value that Caterpillar and Cat dealers have
brought RCC to the extent they exceeded the Caterpillar Volume in the prior Term
or Renewal Term. In no event shall such rates increase by more than [ *** ] ([
*** ]) basis points over the rates for the initial Term nor, in respect of the
next Renewal Term, by more than a further [ *** ] ([ *** ]) basis points over
the rates for the first Renewal Term. If the Parties cannot agree on the
Caterpillar Volume for the Renewal Term, the Caterpillar Volume for such Renewal
Term shall be [ *** ] percent ([ *** ]%).

 

4.5Listing Fee. As set forth in the Standard Terms, a listing fee (“Listing
Fee”) is charged for each item of equipment inspected by RCC in advance of an
RCC Auction. Caterpillar will be charged the prevailing Listing Fee at the time
of each equipment Listing. Listing fees shall only be revised annually and any
such revisions will be communicated to Caterpillar no later than thirty (30)
days prior to such revised Listing Fees taking effect. To the extent equipment
is not inspected by RCC in advance of an RCC Auction, no Listing Fee will be
charged.

 

4.6Out-of-Pocket Expenses. RCC shall be reimbursed for all pre-approved
out-of-pocket expenses related to the sale of equipment consigned by Caterpillar
for RCC Auction, including, but not limited to, refurbishment, repair, painting,
cleaning, and moving and storage charges necessary for the sale of the
equipment.

 

4.7Reporting and Payment to Caterpillar. No later than seven (7) days after the
RCC Auction, RCC shall issue to Caterpillar a settlement report (the “Settlement
Report”) that will set forth in detail information regarding the sale of
equipment and the allocation of the funds, subject to open items or uncollected
accounts, if any. The Settlement Report also will set forth all reimbursable
expenses. The sale of equipment shall be on a cash only basis. In the event of
non-payment by a buyer, RCC may cancel the sale, enforce payment by the buyer,
or sell the equipment and take any other action permitted by law. In addition,
RCC shall be granted a security interest in such equipment to secure any amounts
owed to RCC including any amounts advanced to Caterpillar by RCC for which the
proceeds have not been collected from the buyer.

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 4 of 21 

 

 

4.8Timing of Proceeds from Sales of Equipment. Payment of proceeds from sales of
equipment shall be made to Caterpillar as set forth in the Standard Terms.

 

4.9Certification of Liens and Encumbrances. For each equipment listing,
Caterpillar shall provide RCC with information (name and contact information)
regarding outstanding liens or encumbrances on such equipment at the time of
listing. Unless as otherwise disclosed at the time of such equipment listing,
Caterpillar shall be deemed to have certified that the equipment is or shall be
free of all liens and encumbrances prior to being placed for auction with RCC.
Caterpillar hereby authorizes RCC to contact potential lien holders for the
disclosure of liens, charges, encumbrances and security interests and to obtain
pay-off balances and releases. Caterpillar also consents to the release to RCC
of any and all information pertaining to any such lien, charge, encumbrance or
security interest by the holder thereof.

 

4.10Titles. For sales completed on an Auction Site or IP Channel, subject to
Caterpillar’s receipt of payment for the equipment, Caterpillar, at its own
expense, shall deliver to RCC a bill of sale and such other documentation as may
be reasonably necessary to transfer title to the equipment to the buyer. For
each consignment of equipment to a live, onsite auction in the RB Channel,
Caterpillar, at its own expense, will deliver to RCC all documents as may be
reasonably necessary to transfer title to the equipment to the buyer in
accordance with the Standard Terms. Caterpillar agrees and acknowledges that
pursuant to the Standard Terms, Caterpillar hereby appoints RCC as its
attorney-in-fact with a limited power of attorney (“LPOA”) to execute on
Caterpillar’s behalf, all documents necessary and required to transfer title to,
and permit registration of ownership of, any portion of the equipment to the
buyer; provided, however, if original titles or a notarized LPOA are required by
state or local regulation to transfer title, Caterpillar shall provide RCC with
either, as applicable, (i) signed original titles or (ii) a notarized LPOA and
unsigned original titles at least two weeks prior to the sale date. Failure to
provide title(s) and/or an LPOA as required will prevent the equipment from
being made available for sale until such documentation is provided. For IP
Channels, titles shall be sent to: IronPlanet Holdings, Inc., Attn: Title
Specialist, 3825 Hopyard Road, Ste. 250, Pleasanton, CA 94588. Phone:
925-225-8800, as such address may be updated from time to time. For RB Channels,
titles shall be sent to the local RCC auction office at which the corresponding
equipment will be sold.

 

4.11Currency and Payment. All prices noted in this Agreement are listed in U.S.
Dollars. Other than equipment Listing Forms entered into in respect of Live
Auctions through RB Channels: (a) Equipment Listing Forms entered into with
Caterpillar in the U.S. will be invoiced and paid in U.S. Dollars; (b) Equipment
Listing Forms entered into with Caterpillar in Canada will be invoiced and paid
in Canadian Dollars; (c) Equipment Listing Forms entered into with Caterpillar
in Europe will be invoiced and paid in Euros; (d) Equipment Listing Forms
entered into with Caterpillar in the United Kingdom will be invoiced and paid in
Pounds Sterling; (e) Equipment Listing Forms entered into with Caterpillar in
Australia will be invoiced and paid in Australian Dollars; and (f) Equipment
Listing Forms entered into with Caterpillar in a country other than the U.S.,
Canada, the UK, Australia or country within Europe will be invoiced and paid in
U.S. Dollars. Unless otherwise agreed by the Parties in writing, Equipment
Listing Forms entered into with RCC in respect of Live Auctions through RB
Channels will be invoiced and paid in the local currency of the applicable RCC
office, except in the case of Mexico, Panama, and the United Arab Emirates which
will be invoiced and paid in U.S. Dollars.

 

4.12Caterpillar Volume Commitments.

 

a)Commitment. From time to time Caterpillar and Cat dealers may choose to
dispose of equipment via public online or on-site auctions in the following
jurisdictions: North America (United States, Canada and Mexico); the United
Kingdom (England, Scotland, Wales and Northern Ireland); Australia; the Middle
East (Turkey, Israel, Saudi Arabia, United Arab Emirates, Egypt, Iraq, Yemen,
Jordan, Palestine, Lebanon, Oman, Kuwait, Qatar and Bahrain); or the European
Union (Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia,
Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain and Sweden) (“Total Volume”). Of the Total Volume, Caterpillar
agrees that the following percentages of equipment, as calculated per below,
shall be disposed of through RCC Auctions (“Caterpillar Volume”):

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 5 of 21 

 

 

 2017    2018    2019    2020   [ *** ]%   [ *** ]%   [ *** ]%   [ *** ]%

 

For the avoidance of doubt and for purposes of the Total Volume definition,
public online or on-site auctions do not include closed auctions among
Caterpillar and/or Cat dealers.

b)Calculation. The Caterpillar Volume will reflect, in the aggregate, the
percent of equipment as compared to the Total Volume that Caterpillar and Cat
dealers sell through RCC Auctions. Within sixty (60) days of the end of each
calendar year, as set forth in the table above, Caterpillar will report to RCC
the Caterpillar Volume as a percent of the Total Volume. When calculating the
Caterpillar Volume, Caterpillar will consider the percent of dollars represented
by the Total Volume.

c)Effect of Caterpillar Volume Commitments. To the extent Caterpillar fails to
achieve the Caterpillar Volume in any calendar year, RCC may, subject to the
terms hereof, (i) revoke Caterpillar’s access to the Tool granted in Section
6.1, (ii) discontinue provision of the Information set forth in Section 6.2,
and/or (iii) only to the extent Caterpillar fails to cure as set forth in
Section 4.12(d), terminate this Agreement in accordance with Section 7. The
Parties agree that the remedies set forth herein are the exclusive RCC remedies
for failure by Caterpillar to achieve the Caterpillar Volume and such failure
shall not be considered grounds to claim damages for breach. RCC further agrees
not to revoke Caterpillar’s access to the Tool granted in Section 6.1 or
discontinue providing Information set forth in Section 6.2 to Caterpillar (the
“Data Remedies”) for the first twelve (12) months following the Effective Date,
regardless of the Caterpillar Volume commitments set forth in this Section 4.12.
For the avoidance of doubt, RCC taking action on the Data Remedies shall not
affect Caterpillar’s rights in the Information, granted pursuant to Section 6.3,
previously received, extracted, used, reviewed, shared, distributed,
transferred, analyzed or processed and shall also not affect Caterpillar rights
in any derivative works made therefrom.

d)Caterpillar Cure. To the extent Caterpillar fails to meet the Caterpillar
Volume commitment for a calendar year, RCC agrees that before RCC may take
action on any of the remedies set forth in Section 4.12(c), the Advisory Board
shall meet within thirty (30) days after determination of such failure to
discuss in good faith waiving or modifying the Caterpillar Volume commitment for
that year or granting Caterpillar the opportunity to achieve the Caterpillar
Volume with an extended timeline. Following such Advisory Board meeting, RCC
shall provide Caterpillar with at least thirty (30) days’ prior written notice
before it takes action on the Data Remedies. RCC shall resume sharing data
pursuant to its commitments under Section 6 immediately following Caterpillar
achieving the Caterpillar Volume percentage for the then current year as set
forth in Section 4.12(a) for the three (3) months following RCC’s actions
regarding the Data Remedies.

e)Cat dealers. Caterpillar understands that RCC will require a minimum volume
commitment from Cat dealers as further described in Section 4.14 as a condition
to granting Cat dealers access to certain data elements. Caterpillar further
understands that such requirements will be agreed between RCC and each Cat
dealer that agrees to so contract with RCC in a Dealer Remarketing Agreement or
other such agreement.

 

4.13Volume Commitment Audit Rights. RCC shall have the right to audit
Caterpillar’s reporting of Caterpillar Volume through the use of a “clean team”
which will be comprised of independent outside consultants that do not interact
with Caterpillar and are not involved with the Alliance and Objectives. Such
consultants will review Caterpillar’s methodology for creating the reports,
together with the data and records used in generating the reports. Such
consultant will be engaged to perform such work and share only their conclusions
with RCC, not Caterpillar’s internal business processes and reporting
procedures.

 

4.14Dealer Volume Requests. Caterpillar understands that RCC will require Cat
dealers that choose to enter into a Dealer Remarketing Agreement to sell greater
than [ *** ] of equipment sold through RCC Auctions (for greater certainty,
excluding the use of non-transactional listing services),[ *** ]. RCC will agree
in the Dealer Remarketing Agreement not to revoke Cat dealers’ access to the
data provided thereunder for the first twelve (12) months following the
effective date of such agreement, regardless of the Cat dealer’s volume
commitments. For the avoidance of doubt, Caterpillar makes no commitments to RCC
about the volume of equipment Cat dealers will sell through RCC Auctions.

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 6 of 21 

 

 

4.15Auction Locations. For Live Auctions where RCC does not have a permanent
location, RCC shall seek to use Cat dealer sites when appropriate. Additionally,
in preparation for Live Auctions and at RCC’s locations, RCC will use equipment
branded with a trademark owned by Caterpillar as its preferred equipment.

 

4.16Cat Parts. RCC will use genuine Cat parts for servicing equipment branded
with a trademark owned by Caterpillar that is (a) used in RCC’s operations or
(b) in RCC’s care, to the extent RCC may select the brand of parts to use. RCC
will encourage sellers and buyers at RCC Auctions to select Cat parts for
service.

 

5.Marketing.

 

5.1RCC will provide Caterpillar with preferred access for marketing
opportunities such as the following, which opportunities RCC agrees will also be
reflected in the Dealer Remarketing Agreement with each Cat dealer that chooses
to so contract with RCC:

 

a)Prominent signage, in conformance with Caterpillar brand standards;

b)Warranty sale opportunities;

c)Ability to promote service offerings; and

d)Ability to promote finance offerings (for Caterpillar consistent with Section
1.6).

 

5.2RCC will work with Caterpillar and Cat dealers to help drive demand for new
sectors (such as power generation) in both the IP Channels and RB Channels.

 

5.3The Parties shall review and discuss adoption of additional marketing
programs that may include: (a) additional lead generation and co-marketing
arrangements; (b) appropriate business intelligence gathering and sharing; and
(c) direct marketing programs to the Caterpillar’s and RCC’s customer bases.

 

5.4Caterpillar will assist RCC (a) with verification of emissions regulatory
status of certain serial numbers and (b) by connecting RCC with Cat dealers to
purchase appropriate decals for equipment. RCC is ultimately responsible for
confirming an item’s regulatory status and the placement of appropriate decals.

 

5.5Caterpillar will provide RCC with publicly available product information and
specifications so RCC can better market equipment branded with a trademark owned
by Caterpillar.

 

5.6RCC and Cat dealers will work together to create a “welcome kit” to encourage
winning bidders to become Cat dealer customers.

 

6.Data Sharing.

 

6.1Tool. RCC will provide Caterpillar with access to the Dealer Portal (the
“Tool”), which shall be an access point to certain applications including the
IronPlanet Auction Pricing Tool. Such access shall be provided through the
Internet at a web address to be provided by RCC. RCC hereby grants Caterpillar a
worldwide, fully paid up, royalty free, non-exclusive, license to access the
Tool. The Tool provides the following data related to equipment sales: Year,
Make, Model, Sales Price, Serial Number, Date of Sale, Buyer Location and
Description of the equipment.

 

6.2Data. Pursuant to the data licenses below and in addition to access to the
data set forth in the Tool, RCC shall in accordance with Sections 6.4(a) and
6.4(b) provide Caterpillar with the following information (together with the
data set forth in the Tool, the “Information”):

 

a)In respect of all equipment branded with a trademark owned by Caterpillar
(“Cat Branded Equipment”), Customer Information (as defined below) for:

i)[ *** ], together with the [ *** ] and [ *** ], for such Cat Branded Equipment
sold through an Auction Site that was previously owned by IP, a Live Auction of
the type previously run by IP or any other online marketplace previously owned
by IP (the “IP Channels”) or any other equipment sale marketplace that is not
within the IP Channels (“RB Channels”); and

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 7 of 21 

 

 

ii)[ *** ]for such Cat Branded Equipment sold through IP Channels or RB
Channels, provided that in the context of a live on-site auction within the IP
Channels or RB Channels, RCC agrees to provide the information set forth in this
section 6.2(a)(ii) only to the extent RCC collects such information;

b)In respect of all equipment consigned by Caterpillar or a Cat dealer (“Cat
Consigned Equipment”), Customer Information for:

i)[ *** ], together with the [ *** ] and [ *** ], for such Cat Consigned
Equipment sold through IP Channels or RB Channels; and

ii)[ *** ] for such Cat Consigned Equipment sold through IP Channels or RB
Channels, provided that in the context of a live on-site auction within the IP
Channels or RB Channels, RCC agrees to provide the information set forth in this
Section 6.2(b)(ii) only to the extent RCC collects such information.

c)A one-time report with [ *** ] of equipment branded with a trademark owned by
Caterpillar and sold through the RB Channels; and

d)(A) Inspection and condition reports for all equipment branded with a
trademark owned by Caterpillar regardless of the channel to the extent RCC
conducts an inspection; and (B) Inspection and condition reports for all
equipment consigned by Caterpillar or a Cat dealer regardless of the channel to
the extent RCC conducts an inspection.

 

“Customer Information” shall mean: [ *** ].

 

RCC further agrees that the Information it will provide Caterpillar under
Section 6.2(a) regarding equipment branded with a trademark owned by Caterpillar
shall be provided to Caterpillar exclusively, provided RCC shall not be
restricted from sharing such information with the consignor of the specific
equipment or from using the Information for its business operations in the
ordinary course.

 

6.3License. RCC further grants Caterpillar a worldwide, perpetual, fully paid
up, royalty free, non-exclusive, irrevocable, transferable license to receive,
use, review, share, distribute and make derivative works from Information. For
the avoidance of doubt, Caterpillar may use, distribute, transfer, analyze and
process the Information, including through the use of third party processors.
The license set forth in this Section 6.3 is intended to grant such rights in
the Information to Caterpillar for use in Caterpillar’s internal business
purposes which, for the avoidance of doubt, includes, without limitation,
(a) incorporating or integrating such data into products and services that
Caterpillar sells to customers, either directly, through Cat dealers or by other
means, provided that the data is not being sold on a standalone basis as a data
set regardless of form, (b) incorporating such data into products and services
used by Cat dealers, (c) business intelligence, and (d) marketing.

 

For the avoidance of doubt, this Section 6.3 does not restrict RCC’s rights to
use the Information for its internal business purposes or from developing
services and products (for which it may derive a fee) that utilize aggregated
Information. Further, RCC shall not be restricted or prevented (through this
Agreement) from entering into similar data sharing arrangements with other
customers or manufacturers as it relates to such customers’ or manufacturers’
equipment.

 

6.4Data Delivery.

 

a)Method. As of the Effective Date and subject to the terms of this Agreement,
RCC shall deliver the Information to Caterpillar through the Tool and by such
other means as are necessary to fully deliver the Information, as agreed between
Caterpillar and RCC. RCC is committed to enhancing the delivery of data directly
to Caterpillar through a data feed (or other similar means) and to develop other
mutually acceptable means and methods to accelerate the delivery of information
where time is of the essence.

b)Timing. For Information that is collected on IP Channels, RCC shall provide
such Information to Caterpillar immediately upon the Effective Date. In the case
of data collected on RB Channels, RCC shall provide such Information as soon as
reasonably practicable for RCC technologically, but no later than one hundred
and twenty (120) days following the Effective Date.

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 8 of 21 

 

 

c)Delivery to Cat dealers Working with IP as of the Execution Date. Cat dealers
that are engaged with IP and receiving certain customer data as of the Execution
Date shall continue to receive such data consistent with past practice following
the Effective Date. Caterpillar understands that RCC will require Cat dealers to
enter into Dealer Remarketing Agreements that include certain terms for such Cat
dealers to begin receiving service territory specific data from RCC that is
broader than what is received as of the Execution Date. RCC shall be prepared
(technologically and otherwise) to commence sharing this broader set of service
territory specific data with Cat dealers within one hundred twenty (120) days
following the Effective Date.

d)Delivery to other Cat dealers. For Cat dealers not engaged with IP as of the
Execution Date but that wish to engage with RCC under a Dealer Remarketing
Agreement or otherwise, RCC agrees that such Cat dealers will commence receiving
the agreed upon data as soon as possible following execution of the Dealer
Remarketing Agreement and being on-boarded by RCC onto the RCC data interface
then in effect.

 

6.5Customer Documentation. RCC will revise its template customer agreements and
other related documentation, including its privacy policy, if any and as needed,
to reflect the data sharing principals expressed herein such that RCC is
permitted in the future to share data consistent with its obligations set forth
in this Agreement and as permissible under applicable privacy laws and
regulations. To the extent Caterpillar wishes to use data acquired under this
Agreement for purposes other than those expressly outlined in this Agreement,
Caterpillar will be solely responsible for obtaining such consent from customers
as it deems necessary in its discretion.

 

6.6Warranty; Limitation of Liability. EACH PARTY warrants that the services IT
provideS under this Agreement will be provided in a professional manner AND TO
THE REASONABLE SATISFACTION OF THE RECEIVING PARTY. ADDITIONALLY, EACH PARTY
warrants that the INFORMATION IT provideS under this Agreement will be provided
in a professional manner. Except as expressly provided in the immediately
preceding sentenceS or as otherwise expressly set forth in this agreement or an
equipment listing form, ALL SERVICES AND INFORMATION PROVIDED BY OR THROUGH THIS
AGREEMENT ARE PROVIDED WITHOUT WARRANTIES OF ANY KIND, WHETHER EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, IMPLIED WARRANTIES OF NON-INFRINGEMENT,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. TO THE FULLEST EXTENT
PERMITTED BY LAW AND EXCEPT FOR Either party’s BREACH OF THE LICENSES GRANTED TO
THE INFORMATION IN SECTION 6.3 or Section 8 of this Agreement, IN NO EVENT SHALL
EITHER PARTY BE LIABLE FOR ANY SPECIAL, INDIRECT, PUNITIVE, COVER, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, HOWEVER CAUSED, WHETHER IN CONTRACT OR TORT OR UNDER ANY
OTHER THEORY OF LIABILITY, INCLUDING LOSS OF REVENUE, PROFITS, OR BUSINESS, ANY
LOSS OF GOODWILL OR REPUTATION, OR COST OF REPLACEMENT GOODS AND/OR SERVICES,
EVEN IF IT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

6.7Telematics.

 

a)Live Auctions. For Live Auctions, RCC, in compliance with all applicable law,
shall use its best reasonable efforts to obtain any necessary consent to place
and activate a data transmitter, such as a telematics device (“Data
Transmitter”), on (i) each piece of equipment listed by Caterpillar or Cat
dealers for sale via IP Channels or RB Channels and (ii) each piece of equipment
branded with a trademark owned by Caterpillar and listed by others, to the
extent the equipment is not already outfitted with such a device. Such request
for consent shall be included in RCC’s initial documentation with customers or
as otherwise agreed between RCC and Caterpillar. For equipment sellers and
purchasers that consent to the placement of a Data Transmitter and its
activation, RCC would further provide any necessary notice to activate such Data
Transmitter so as to collect information from the equipment and transmit the
same to Caterpillar. The form of such consent is attached hereto as Schedule D.
Notwithstanding anything in this Agreement to the contrary, Caterpillar may
amend Schedule D to this Agreement at any time by sending a copy of the revised
Schedule D to any RCC representative on the Advisory Board. The amended consent
form will be used in replacement of the previously provided consent form no
later than thirty (30) days from the date of delivery, and for greater
certainty, RCC will be under no obligation to obtain consent from any customers
retroactively or for any Live Auctions already in process.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 9 of 21 

 

 

b)Auction Sites. For auctions conducted through the Auction Sites, RCC would
provide the purchaser of each piece of equipment purchased via RCC’s services
with Caterpillar’s then current promotion for the installation of a Data
Transmitter on such purchased equipment.

c)Costs. Caterpillar and Cat dealers will be responsible for the cost of
hardware and installation of Data Transmitters, while RCC will be responsible
for the implicit cost of obtaining the necessary consents through its business
processes.

d)Data Sharing to RCC. RCC shall be entitled to receive certain data from the
equipment sold through the RCC Auctions that RCC causes to become equipped with
a Data Transmitter, accompanied by consent as set forth in Section 6.7(a) from
the equipment owner as outlined above and as allowed by applicable law. The data
RCC shall receive pursuant to this Section 6.7(d) shall be provided for RCC’s
internal use (and not for RCC resale) and shall include (i) the machine hours at
the later of the activation of the telematics device or the date the equipment
is sold using the RCC Auctions and (ii) the location of the equipment 120 days
after the date the equipment is sold using the RCC Auctions.

e)Audit. Caterpillar shall have the right at reasonable times and during normal
business hours to audit, inspect and copy RCC’s records maintained in connection
with this Section 6.7, including any consents, notices and other documents.

f)Advance Notice. To allow Caterpillar to effectively market Data Transmitters
and other related services to customers, RCC shall provide Caterpillar with a
list of equipment serial numbers for equipment that is (i) branded with a
trademark owned by Caterpillar or (ii) listed or consigned by Caterpillar or a
Cat dealer via RCC’s services, at least five (5) days in advance of the
applicable RCC Auction for all equipment that has been consigned to such RCC
Auction or otherwise as promptly as reasonably practicable.

 

7.TERM AND TERMINATION.

 

7.1Term. The term (“Term”) of this Agreement shall be a five (5) year period
commencing on the Effective Date (the “Initial Term”). Thereafter, this
Agreement will automatically renew for consecutive renewal terms of three (3)
years (each, a “Renewal Term”), except that if the Caterpillar Volume has not
been met for the previous calendar year RCC may elect to terminate subject to
compliance with the provisions of Sections 4.12(d) and 7.2. The Parties will
make reasonable efforts to resolve any disputes between them. Reasonable efforts
shall include the relevant business team, or portions thereof, from each of
Caterpillar, RCC and the affected Cat dealer, if appropriate, meeting to attempt
to resolve the dispute. To the extent that team cannot come to a resolution of
the dispute, the Advisory Board shall meet to attempt to resolve the dispute.

 

7.2Termination. To the extent the Parties are unable to resolve a dispute,
either Party may terminate the Agreement for cause upon not less than twelve
(12) months written notice prior to the end of the then-current Initial Term or
Renewal Term, as the case may be. The termination of this Agreement shall not
affect any right or obligation of a Party that accrues under this Agreement
prior to the effective date of the termination of this Agreement. The Parties’
rights and obligations under the last sentence of Section 4.12(c) – Effect of
Volume Commitments; Section 7 –Term and Termination, Section 8 –
Confidentiality, and Section 9 – Miscellaneous will survive termination of this
Agreement.

 

7.3Transition Services. To the extent this Agreement is terminated per Section
7.2, the Parties will work together to devise mechanisms to provide continuity
of benefits for a transition and wind-down period (the “Transition Period”) of
up to twenty-four (24) months (at Caterpillar’s election, or as few as twelve
(12) months if RCC has terminated for cause) following notice of any
termination. During the Transition Period, RCC shall: (a) continue to provide
auction services and access to the Information as set forth in Section 6; and
(b) provide transition services to enable Caterpillar to achieve a smooth
transition and avoid disruption while it explores alternative auction solutions.
Caterpillar will pay RCC for transition services at RCC’s cost plus [ *** ]
percent ([ *** ]%). During the Transition Period and notwithstanding the terms
of Section 6.2, access to the Information shall be provided to Caterpillar on a
non-exclusive, royalty free basis. For the sake of clarity, data sharing
pursuant to Section 6 and commission rates then in effect shall remain unchanged
during the Transition Period, subject to continued observance by Caterpillar of
the Caterpillar Volume described in Section 4.12. The Parties shall work
cooperatively during the Transition Period to ensure an orderly wind-down and
transition.

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 





Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 10 of 21 

 

 

8.CONFIDENTIALITY.

 

8.1In the spirit of the strategic alliance described in this Agreement,
Caterpillar and RCC anticipate disclosing to one another information that each
deems to be confidential or proprietary. The receiving Party shall (a) accord
Confidential Information (as defined below) received by it from the disclosing
Party with the same degree of confidential treatment that it accords its similar
proprietary and confidential business and technical information, which shall not
be less than the care a reasonable business person would exercise under similar
circumstances, (b) use such Confidential Information only as permitted in
writing by the disclosing Party or as contemplated in this Agreement, and (c)
not disclose any of such Confidential Information to any Person other than its
directors, officers, employees, and representatives (collectively
“Representatives”) who have a need to know in connection with this Agreement.

 

8.2Notwithstanding any other provision of Section 8.1, the receiving Party may
disclose Confidential Information of the disclosing Party, without liability for
such disclosure, to the extent that such disclosure is (a) required to be made
pursuant to applicable law, government authority, duly authorized subpoena, or
court order, in which case the receiving Party will provide prompt notice to the
disclosing Party and endeavor to give the disclosing Party an opportunity to
respond prior to such disclosure, (b) required to be made to a court or other
tribunal in connection with the enforcement of the receiving Party’s rights
under this Agreement, or (c) approved by the prior written consent of the
disclosing Party.

 

8.3The rights and obligations under this Section 8 with respect to any
Confidential Information will survive for as long as such information continues
to qualify as Confidential Information under Section 8.6.

 

8.4Upon the request of the disclosing Party following the termination of this
Agreement, and in accordance with the disclosing Party’s written instructions
and at the disclosing Party’s expense, the receiving Party will promptly return
or destroy all of the disclosing Party’s Confidential Information in the
receiving Party’s possession or control; provided, that the receiving Party may
retain a legal file copy and will not be required to destroy electronic back-up
copies made in the ordinary course of business, so long as the receiving Party
does not use such copies following the termination of this Agreement.

 

8.5No Party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
approval of the other Party; provided, however, that either Party may make any
public disclosure it believes in good faith is required by applicable laws, in
which case the disclosing Party will use its reasonable efforts to advise the
other Party prior to making the disclosure. Notwithstanding any other provision
of this Agreement, if RCC believes in good faith that it is required to file or
publicly disclose a copy of this Agreement to comply with any applicable
disclosure laws or regulations (including any reporting requirement of the
Securities Exchange Commission), or any listing requirement of any stock
exchange, RCC shall (a) use its reasonable efforts to notify Caterpillar prior
to any such filing of this Agreement; (b) use its reasonable efforts to redact
pricing and other competitively sensitive terms and conditions of this Agreement
as Caterpillar may reasonably request prior to any such filing; and (c) file a
confidential treatment request reasonably acceptable to Caterpillar with respect
to such redacted document as part of any such filing.

 

8.6“Confidential Information” means any design, specification, idea, concept,
plan, copy, formula, drawing, procedure, business process, organizational data,
customer or supplier lists, or other business or technical information that the
disclosing Party holds confidential or considers proprietary whether oral,
written or viewed by audit, in connection with this Agreement. Notwithstanding
the foregoing, the term “Confidential Information” does not include any
information that (a) was already in the possession of the receiving Party prior
to the receipt of the information from the disclosing Party without restriction
on its use or disclosure; (b) is or becomes available to the general public
through no act or fault of the receiving Party; (c) is rightfully disclosed to
the receiving Party by a third party without restriction on its use or
disclosure; or (d) is independently developed by the receiving Party without any
use of or reference to the disclosing Party’s Confidential Information.

 

8.7Notwithstanding the foregoing to the contrary, RCC shall be free to use and
disclose to persons and entities (a) any information regarding the pricing and
specifications of any equipment sold at public auction or available for sale at
public auction through Auction Sites and/or Live Auctions to the extent
disclosed as part of the auction and provided to all bidders, and (b) any
relevant commercial data from RCC’s business, including, but not limited to,
market data, real-time public auction pricing, equipment utilization data, and
regional sales trend information, so long as such commercial data does not
identify Caterpillar and cannot be segmented to separately identify Caterpillar.
Further, RCC may share any information regarding any equipment branded with a
trademark owned by Caterpillar sold at public auction or available for sale at
public auction through Auction Sites and/or Live Auctions with the consignors of
such items.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 11 of 21 

 

 

8.8Further, in the event that RCC is engaged to provide services to a
manufacturer of products competitive with those of Caterpillar, its affiliate,
dealers or distributors, then RCC is obligated and will not disclose to
Caterpillar confidential commercial information regarding the business of such
manufacturers of such products and such manufacturers’ dealers and distributors.

 

9.MISCELLANEOUS.

 

9.1Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original, but all of which together shall constitute the
same instrument. Execution and delivery of the Agreement may be evidenced by
facsimile, PDF (Portable Document Format), or electronic signature and shall
hold the same force and effect as an original signature for purposes of binding
the Parties.

 

9.2Entire Agreement. This Agreement constitutes the entire agreement between the
Parties regarding their strategic alliance and supersedes any prior
understandings, agreements, or representations by the Parties, written or oral,
to the extent that they relate in any way to the Alliance. For the avoidance of
doubt and only upon the Effective Date, this Agreement supersedes and terminates
that certain Master Operating and Remarketing Agreement dated as of April 1,
2015 by and between Caterpillar and IP.

 

9.3Amendment. This Agreement may be amended or modified only by a writing that
is signed by the Parties and that refers explicitly to this Agreement.

 

9.4Succession and Assignment. This Agreement will be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Neither Party may assign any of its rights or obligations under this
Agreement, directly or indirectly, without the prior written consent of the
other Party, and any attempt to do so without the required consent will be void
and of no effect.

 

9.5No Third Party Beneficiaries. This Agreement will not confer any rights or
remedies upon any Person other than the Parties.

 

9.6Severability. Any provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining provisions of this Agreement or the validity
or enforceability of the offending provision in any other situation or in any
other jurisdiction. The Parties will attempt in good faith to replace any such
invalid or unenforceable provision with a valid and enforceable provision
designed to achieve, to the extent possible under applicable laws, the business
purpose and intent of such invalid or unenforceable provision.

 

9.7Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law rule (whether of the State of Delaware
or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of Delaware.

 

9.8Forum. The Parties agree and further acknowledge that any claim, demand or
suit made in connection with any lien, claim, demand or suit arising from this
Agreement be initiated in the U.S. District Court for the Southern District of
New York and that only in the event such federal court is not available may a
dispute arising from this Agreement be initiated in any of the Superior Courts
in the State of New York. Each Party irrevocably waives, to the fullest extent
allowed by applicable law, the defense of an inconvenient forum in any such
action or proceeding.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 12 of 21 

 

 

9.9Relationship. Nothing in this Agreement is to imply an agency, joint venture,
partnership, or fiduciary relationship between the Parties. Neither Party is
authorized to make any representations or commitments on behalf of the other
Party.

 

9.10Expenses. Except as otherwise expressly set forth in this Agreement, each
Party shall bear all of its own costs and expenses incurred in performing and
complying with such Party’s obligations related to or arising out of this
Agreement.

 

9.11Force Majeure. No failure or delay by any Party in the performance of any of
its obligations under this Agreement will be deemed a breach of this Agreement
or create any liability, if such failure or delay arises from a general strike,
labor dispute, lockout, fire, flood, severe weather, or other act of God, war,
terrorism, insurrection, civil disturbance, embargoes of goods by any government
or any other governmental action, and any such cause will absolve the affected
Party from liability for such failure or delay in performing such obligation or
responsibility; provided, that the affected Party uses commercially reasonable
efforts to avoid or promptly remove such causes of nonperformance and promptly
resumes performance when such causes are removed. The affected Party will
provide the other Party with prompt written notice describing any failure or
delay in performance that occurs by reason of force majeure and stating the
estimated delay in performance due to such force majeure. The Parties will
remain liable for those obligations under this Agreement that are not affected
by the force majeure event.

 

9.12Waiver. No waiver by a Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty under this Agreement, whether
intentional or not, will be valid unless such waiver is in writing and signed by
the Party making such waiver, nor will such waiver be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty under this
Agreement or affect in any way any rights arising by virtue of any prior or
subsequent such default, misrepresentation, or breach of warranty.

 

9.13Incorporation of Schedules. The schedules identified in this Agreement are
incorporated in this Agreement by reference and made a part of this Agreement.

 

9.14Notices. Any notice, request, instruction, or other document to be given
under this Agreement by a Party will be in writing and will be deemed to have
been given (a) when received, if given in person or by courier or a reputable
courier service (e.g., FedEx, UPS, DHL, etc.), (b) on the date of transmission,
if sent by facsimile or other wire transmission including electronic mail
(receipt confirmed) or (c) five (5) Business Days after being deposited in the
mail, certified or registered, postage prepaid.

 

 

If to RCC:

Ritchie Bros.

9500 Glenlyon Parkway

Burnaby, BC V5J 0C6

Attn: Jim Barr

Email:

Facsimile:

 

With a copy to:

Ritchie Bros.

9500 Glenlyon Parkway

Burnaby, BC V5J 0C6

Attn: Legal Affairs

Facsimile:

If to Caterpillar:

Caterpillar Inc.

100 NW Adams

Peoria, IL 61629

Attn: George H. Taylor, Jr.

Email:

Facsimile:

 

With a copy to:

Caterpillar Inc.

100 N.E. Adams Street

Peoria, Illinois 61629

Attn: General Counsel

Facsimile: 

 

9.15Construction. Capitalized terms defined in the singular include the plural
and vice versa. The words “include,” “includes,” and “including” mean include,
includes, and including “without limitation.” Unless otherwise provided in this
Agreement, all references to a “Section” or a “Schedule” are to a Section of or
a Schedule attached to this Agreement. Reference to and the definition of any
document will be deemed a reference to such document, including any schedules or
exhibits to such document, as it may be amended, supplemented, revised, or
modified upon mutual written agreement of the Parties. The headings appearing in
this Agreement are inserted for convenience only and in no way define, limit,
construe, or describe the scope or extent of any Section or in any way affect
any Section.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 13 of 21 

 

 

9.16Jointly Drafted. The Parties have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring either Party by virtue of the authorship of any provisions of this
Agreement.

 

9.17Independent Legal Counsel. The Parties acknowledge that they have been
advised or had the opportunity to be advised by their own independently selected
counsel and other advisors in connection with this Agreement and enter into this
Agreement solely on the basis of that advice and on the basis of their own
independent investigation of all of the facts, laws, and circumstances material
to this Agreement, and not in any manner or to any degree based upon any
statement or omission by the other Party or its counsel.

 

[SIGNATURE PAGE FOLLOWS]

 

Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 14 of 21 

 

 

In Witness Whereof, the Parties hereto have caused this Strategic Alliance and
Remarketing Agreement to be executed by their duly authorized representatives as
of the Execution Date, and each represents and warrants to the other that it has
validly executed this Strategic Alliance and Remarketing Agreement and has the
legal power to do so.

 

CATERPILLAR INC.   RITCHIE BROS. AUCTIONEERS incorporated           By: /s/
George H. Taylor   By: /s/ Ravichandra Saligram           Name: George H. Taylor
  Name: Ravichandra Saligram       Title: Vice President   Title: Chief
Executive Officer       IRONPLANET, INC. (solely for purposes of     Sections 3,
7, 8 and 9)             By: /s/ Douglas P. Feick             Name: Douglas P.
Feick           Title: Senior Vice President and Chief Legal Officer    

 

Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 15 of 21 

 

 

SCHEDULE A TO Strategic Alliance AND REMARKETING AGREEMENT

 

SELLER TERMS AND CONDITIONS

 

This SCHEDULE A to Strategic Alliance and Remarketing Agreement provides
additional terms that govern the sale of the equipment and the provision of
related services by RCC.

 

These Seller Terms and Conditions, including all schedules and other policies,
establish the terms of your use of RCC's sites and services (e.g.,
www.rbauction.com, www.ironplanet.com, eu.IronPlanet.com, www.truckplanet.com,
www.govplanet.com, www.allequip.com, www.catauctions.com and any third party
online marketplace owned by RCC) and are incorporated by reference into the
Strategic Alliance and Remarketing Agreement between Caterpillar and RCC for the
consigning, or listing and advertising of equipment for sale to buyers at RCC
Auctions.

 

1.Services. RCC offers you the use of the Auction Sites, which function as an
online marketplace and platform on which you can list and advertise equipment
for sale to potential buyers (“Buyers”), as well as live, on-site auctions in
the RB Channel or the IP Channel, such as Cat Auction Services’ eQuipment Yard
timed out auction marketplace. In respect of sale completed using the Action
Sites or IP Channels, each Party is acting on its own behalf, and RCC is not a
party to the subsequent purchase contract for equipment that is entered into
between Caterpillar and the Buyer. The Auction Sites and/or the live, on-site
auctions in the IP Channel shall be a listing site for the equipment, and
Caterpillar shall not offer for sale or sell the equipment in any other manner
until the earlier of (i) the date the equipment is sold in Live Auction or
Auction Sites, or (ii) for the period of ninety (90) days following the date
Caterpillar withdraws the equipment from the applicable auction. By listing a
piece of equipment with RCC on an Auction Site or in the IP Channel Caterpillar
extends an irrevocable offer to sell the equipment, as applicable, (a) to a
Buyer who is the highest bidder and who meets or exceeds the opening bid or
reserve price, or (b) to a Buyer who commits to purchase equipment at the buy
now price. After the winning bid for a piece of equipment has been established
by RCC or the Buyer has committed to purchase the equipment at the buy now
price, the bid or purchase commitment of Buyer will be automatically accepted by
the Caterpillar and a purchase contract between Caterpillar and Buyer is
automatically concluded ("Purchase Contract"). All applicable terms and
conditions of this Agreement shall apply to the Purchase Contract. Buyer and
Caterpillar will be notified of the conclusion of the Purchase Contract by an
email or other notification that is generated automatically by the Auction Site
or at the live, on-site auction in the IP Channel. There is no guarantee as to
the gross proceeds that may be realized from the sale of equipment through the
Auction Site other than by Caterpillar establishing a reserve price which may or
may not be accepted by a Buyer. In respect of sales via live, on-site auctions
in the RB Channels (an “RB Auction”), RCC shall, as agent of Caterpillar, offer
for sale to Buyers the equipment designated for sale at the RB Auction. After
the winning bid for a piece of equipment has been accepted and established by
RCC, the Buyer will be unconditionally and irrevocably bound to complete the
purchase of such piece of equipment. Auctions within the RB Channel will have
the exclusive right to sell any equipment designated on an Equipment Listing
Form for sale by such means and Caterpillar shall not withdraw such equipment,
or offer for sale or sell such equipment in any other manner, from the date the
equipment is first advertised for sale at an RB Auction which generally occurs
twenty (20) days in advance of said auction. All Live Auctions are unreserved
and equipment offered for sale will be sold to the highest bidder on the date of
the auction. There is no guarantee as to the gross proceeds that may be realized
from sales of equipment at Live Auctions and RCC has no obligation or duty to
withdraw equipment from such auctions or cancel the same. The timing of the sale
of equipment and opening bid shall be set by RCC. RCC shall use its best efforts
to sell the equipment on behalf of Caterpillar in a commercially reasonable
manner. Caterpillar may not intentionally manipulate, directly or indirectly,
the price of equipment by any means. To the extent Caterpillar wishes to sell
equipment at Live Auction outside of the U.S., Canada, U.K., Europe and
Australia, the Parties will cooperate and review the terms in this Schedule A to
ensure any local laws and requirements relating to the sale of equipment are
addressed in a mutually satisfactory manner.

 

2.Inspections. For all requested inspections, Caterpillar agrees to permit RCC
and/or its authorized representatives to test and inspect each piece of
equipment at a time and place specified in the Agreement or as otherwise
mutually agreed. To the extent conducted as part of the ordinary course of
business, RCC shall produce an inspection report ("Inspection Report") for each
piece of equipment. RCC inspections are solely for the purpose of reporting on
the condition of the equipment's major systems and attachments. RCC inspections
are NOT intended to detect latent or hidden defects or conditions that could
only be found in connection with the physical dismantling of the equipment or
the use of diagnostic equipment or techniques. As such, RCC provides all
Inspection Reports to Caterpillar “as is.” Caterpillar’s failure to properly
maintain the equipment from the date of inspection until its removal from
Caterpillar’s location by Buyer will void the inspection. If Caterpillar alters
or performs repairs or other maintenance to the equipment after the inspection,
another inspection will be required, and Caterpillar will be subject to a
re-inspection fee for the actual costs of such additional inspection. Subject to
the foregoing, all Inspection Reports and reports related to re-inspection shall
be shared by RCC with Caterpillar. RCC acknowledges and agrees that Caterpillar
is permitted to use, share and distribute all information that will be contained
in such Inspection Reports, consistent with the terms of the Agreement,
including sharing such information and Inspection Reports with its consultants,
data processors, legal counsel and financial advisors.

 

3.Equipment Availability; Risk of Loss; Insurance. Caterpillar agrees to have
the equipment available for transportation, complete with ignition key, to the
Buyer no later than one (1) business day after the conclusion of the sale. The
responsibility and risk of loss for equipment shall be and remain with
Caterpillar (and not RCC) until the earlier of: (i) the removal of the equipment
from the posted equipment location by the Buyer or the Buyer's designated
transportation provider or (ii) receipt by Caterpillar of all proceeds from the
sale of equipment. Thereafter, the equipment shall be and remain at the risk of
the Buyer or the Buyer's designated transportation provider (and not RCC). With
respect to sales through live, on-site auction, Caterpillar shall be responsible
for maintaining insurance coverage pertaining to the equipment and its transfer
to and from, and storage at, the auction site, until the earlier of transfer of
title of the equipment or removal from the equipment from the auction site. RCC
has no obligation to maintain insurance coverage pertaining to the equipment in
the possession of RCC for purposes hereunder.

 

4.Delivery. For sales of equipment to be conducted by RCC through live, on-site
auctions, Caterpillar, at its expense, shall deliver the equipment and all
related titles, certifications, or other documents relating to ownership to RCC
at the auction site no later than fifteen (15) days prior to the auction. At the
time of delivery to the auction site the equipment shall be in compliance with
all Federal and State regulations regarding emissions, safety or any other
regulations as required by law. Titled items must have a legible VIN or other
I.D. as required by law. Caterpillar will disclose to RCC any and all
modifications or omissions to the aforementioned Federal and State regulations.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 16 of 21 

 

 

5.Fees; Payment of Proceeds; Taxes. All fees and payment instructions are set
forth in the Agreement. Caterpillar shall be responsible for the payment of any
tax or duty that is Caterpillar’s responsibility as a seller of the equipment.
After the Purchase Contract is concluded between Caterpillar and the Buyer, the
Site will generate a third party invoice that is issued to Buyer on your behalf.
The Buyer is responsible for paying to Caterpillar the purchase price for the
equipment upon conclusion of a Purchase Contract, and Caterpillar hereby
instructs RCC to act as a payment processor and facilitate receipt of the
purchase price. Further, Caterpillar hereby grants RCC the right, in its own
name, to enforce your right to payment. Caterpillar agrees that no monies shall
be payable to Caterpillar until paid by the Buyer. For equipment sold via RB
Channels, RCC will invoice the Buyer directly and the Buyer is responsible for
paying RCC the purchase price for the equipment. The net proceeds collected from
sales of equipment via RB Channels (net of agreed amounts due to RCC) will be
paid by RCC to Caterpillar within twenty-one (21) days after the auction in
accordance with the payment instructions provided by Caterpillar. Caterpillar
acknowledges that Buyers may fail to perform or pay on a timely basis and that
RCC shall not have any liability to Caterpillar for any act or omission of
Buyers.

 

6.Representations. (i) Caterpillar represents and warrants that: (a) to its
knowledge, no equipment shall be fraudulent, stolen or counterfeit;
(b) Caterpillar is duly authorized to enter into the Agreement and sell such
equipment; (c) Caterpillar is solvent and has not made any assignment, proposal
or other proceeding for the benefit of its creditors; (d) Caterpillar owns all
right, title and interest in and to the equipment and the equipment is free and
clear of all liens or other encumbrances, except as otherwise disclosed by
Caterpillar to RCC in writing; and (e) Caterpillar operates its business and
will perform under this Agreement in compliance with all applicable laws,
agreements and policies by which Caterpillar is bound, including applicable
emissions regulation. (ii) RCC represents and warrants that: (w)  RCC is duly
authorized under the laws of the jurisdiction of its organization; (x) RCC is
duly authorized to enter into the Agreement and take all actions required of RCC
pursuant to the Agreement; (y) RCC operates its business and will perform under
this Agreement in compliance with all applicable laws, agreements and policies
by which RCC is bound, including applicable emissions regulation; and (z) RCC
employs and maintains security policies and standards in accordance with
industry standards for similarly-situated organizations.

 

7.Disclaimer; Limitation of Liability. RCC warrants that the Site and services
provided under this Agreement will be provided in a professional manner and to
the reasonable satisfaction of CATERPILLAR. Except as expressly provided in the
immediately preceding sentence or as otherwise expressly set forth in this
agreement or an equipment listing form, THE SITE AND SERVICES PROVIDED BY OR
THROUGH COMPANY ARE PROVIDED ON AN "AS IS" AND “AS AVAILABLE” BASIS WITHOUT
WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. TO THE FULLEST EXTENT PERMITTED BY LAW, IN NO EVENT
SHALL COMPANY OR SELLER BE LIABLE FOR ANY SPECIAL, INDIRECT, PUNITIVE, COVER,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, HOWEVER CAUSED, WHETHER IN CONTRACT OR TORT
OR UNDER ANY OTHER THEORY OF LIABILITY, INCLUDING LOSS OF REVENUE, PROFITS, OR
BUSINESS, ANY LOSS OF GOODWILL OR REPUTATION, OR THE COSTS OF SUBSTITUTE GOODS
OR SERVICES, EVEN IF COMPANY OR AN AUTHORIZED REPRESENTATIVE THEREOF HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

8.Indemnification. Each of RCC and Caterpillar agrees to indemnify
(“indemnifying party”) and hold harmless the other party, its affiliated
companies and their respective officers, directors, employees, agents,
successors and assigns ("indemnified parties") from and against any claim or
demand (including reasonable attorneys' and experts' fees and costs) made by any
third party due to or arising out of a party’s breach of this Agreement or
violation of any law. The indemnified party shall promptly notify the
indemnifying party in writing of any threatened or actual claim or demand and
reasonably cooperate with indemnifying party to facilitate the settlement or
defense thereof. Indemnifying party shall have sole control of the defense or
settlement of any claim or demand, provided that indemnified party, at its
option and expense, may participate and appear on an equal footing with
indemnifying party. Indemnifying party shall not settle any claim or demand
without the written consent of the indemnified parties, with such consent not to
be unreasonably withheld or delayed.

 

9.Additional Liens. RCC shall have the right, in its sole discretion, to rescind
the sale of equipment to a Buyer in whole or in part in the event there are
liens, encumbrances or adverse claim on or to any equipment in addition to those
that are listed in the Agreement.

 

Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 17 of 21 

 

SCHEDULE B TO Strategic Alliance AND REMARKETING AGREEMENT

 

SAMPLE EQUIPMENT LISTING REQUEST FORM

 

SELLER:   DATE OF SUBMISSION:   DESIGNATED SELLER REPRESENTATIVE: DATE OF MASTER
OPERATING AND REMARKETING AGREEMENT   Company SALES CONTRACT NO.:    

 

Pursuant to the terms of the Strategic Alliance and Remarketing Agreement
referenced above, Seller hereby authorizes __________ to place the following
Equipment for sale:

 

No.  Seller
Ref #   Location   Year   Make   Model   Serial #   Hours/
Miles   Sale
Type   Insp.
Reqs.   Liens
(Y/N)   Features/Equipment Detail;
Attachment Detail   Equip. Code   Listing
Fee  1.                                     2.                               
                                  3.                                         
                        4.                                                   
              5.                                                             
    6.                                                                  7.      
                                                           8.                
                                                 9.                          
                                       10.                                    
                             11.                                              
                   12.                                                        
        

 

BY AND ON BEHALF OF SELLER:       (Signature of Designated Seller
Representative)  

 



LEGEND: Sale Type:

FE = Featured Event CAS = CAT Auction

DM = Daily Marketplace RB = RB Auction

Inspection Reqs: FI = Full Inspection  B = Photos and Basic Functionality PO =
Photos Only (non-powered units)

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 18 of 21 

 

 

PAYMENT INSTRUCTIONS: RCC shall remit payment to Seller according to the
instructions provided below. If no selection is made, payment shall be by check.

 

Select Payment Method: _____ Company Check ____ Wire Transfer

 

If Wire Transfer, instructions:   Beneficiary Name:    

 

  Beneficiary Acct. No.:    

 

  Bank Name:    

 

  Bank Location:    

 

  Bank (ABA) Routing No.:    

 

Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 19 of 21 

 

 

SCHEDULE C TO STRATEGIC ALLIANCE AND REMARKETING AGREEMENT

 

COMMISSION RATES

 

Auction Sites (e.g. IP, E1 etc.):

 

GTV2  Commission Rate   Fees [ *** ]   [ *** ]%  Standard Listing Fee [ *** ] 
 [ *** ]%  Standard Listing Fee [ *** ]   [ *** ]%  Standard Listing Fee

 

Live Auction (e.g. CAS1, RBA, etc.):

 

US and Canada 

GAP2  Commission Rate   Annual Threshold Rebate   Effective Rate  [ *** ]   [
*** ]%   [ *** ]%   [ *** ]% [ *** ]   [ *** ]%   [ *** ]%   [ *** ]% [ *** ] 
 [ *** ]%   [ *** ]%   [ *** ]% [ *** ]   [ *** ]%   [ *** ]%   [ *** ]% [ ***
]   [ *** ]%   [ *** ]%   [ *** ]%

 

Rest of the World 

GAP2  Commission Rate   Annual Threshold Rebate   Effective Rate  [ *** ]   [
*** ]%   [ *** ]%   [ *** ]% [ *** ]   [ *** ]%   [ *** ]%   [ *** ]% [ *** ] 
 [ *** ]%   [ *** ]%   [ *** ]% [ *** ]   [ *** ]%   [ *** ]%   [ *** ]% [ ***
]   [ *** ]%   [ *** ]%   [ *** ]%

 



 

1 Onsite Dealer CAS or RBA/CAS Cobranded Events

2 Aggregate GTV and GAP threshold levels in USD only applicable to straight
commission business volume at a dealer level

 



[ *** ] Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to this omitted information.

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 20 of 21 

 

 

SCHEDULE D TO STRATEGIC ALLIANCE AND REMARKETING AGREEMENT

 

FORM OF CONSENT

 

I agree and acknowledge that to the extent this equipment is equipped with a
telematics system (e.g., Product Link), that data concerning this equipment, its
condition, and its operation is being collected and transmitted to Caterpillar
Inc., its affiliates (collectively, "Caterpillar"), and/or its dealers.

 

Caterpillar Inc. recognizes and respects customer privacy. The Caterpillar
Telematics Data Privacy Statement (the “Privacy Statement”) describes the
categories of information collected, the purposes of the processing of the
information, how the information is shared, how to ask questions about
telematics and how to revoke your consent. The Privacy Statement is available
online at www.cat.com and attached to this consent form.

 

I consent, agree to allow, and grant a worldwide, perpetual, fully paid up,
non-exclusive, nonrevocable, license to, Caterpillar and/or its dealers to use,
access and transfer this information in accordance with this consent form and
the Privacy Statement, including for this information to be transferred to
jurisdictions that may not offer the same level of data protection as the
jurisdiction in which I am located. Furthermore, I acknowledge and agree that to
the extent consent of the operator is required that I will have and will obtain
their consent prior to allowing them to use the equipment.

 

Further, I consent that Caterpillar and/or its dealers to transfer to Richie
Bros. Auctioneers Incorporated and its affiliates (the “RB Entities”) for its
and their internal use, but not for resale, information regarding the hours of
usage of this equipment at the later of the activation of the telematics system
or the date the equipment is sold through RB Entities and the location of the
equipment 120 days after the date the equipment is sold through RB Entities.

 

In the event that I transfer ownership of the equipment, I agree to notify the
next owner about the telematics system, the information being transmitted and
the Purposes and this language including the link to the privacy statement. In
addition, I will notify my dealer that I have transferred ownership of the
equipment.

 

¨ I have been provided a copy of the Caterpillar Telematics Data Privacy
Statement. ¨ I have read and I understand the Caterpillar Telematics Data
Privacy Statement. ¨ I freely consent to the data collection and transfers
described in this consent form, including the Caterpillar Telematics Data
Privacy Statement.

 

The undersigned company hereby gives its voluntary consent and agreement:

 

  Company Name:               Represented by (printed):               Signature:
              Date:    

 



Strategic Alliance and Remarketing Agreement

CONFIDENTIAL

Page 21 of 21 

